DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
The objection to an Abstract informality, raised in the Non-Final Office Action mailed on 10/1/2020, has been withdrawn in light of the amendment of the Abstract.

Applicant's arguments, filed 12/11/2020, concerning the previous rejection of the claims under 35 USC §103(a) have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC §103(a), Applicants argue on page 11 that references do not teach automatically displaying/hiding annotation information that was not authored by the user.
The Office respectfully disagrees, noting that the references as a whole teach the recited claim language and that the rejection has been made using an obviousness standard.  As discussed in the rejection, the Bays reference does teach hiding information that a user is not accessed to see, and automatically filtering annotation information based upon an author field.  
Therefore, the references have been reasonably interpreted as teaching the recited claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-7, 9-11, 13-15 and 17-20 are rejected under 35 U.S.C. §103 as being unpatentable over Christiansen et al (US Patent Application Publication No. .  

Regarding independent claim 1:  Christiansen teaches A method comprising: receiving a comment for a document stored by a document management system, the comment associated with a selected text span in the document, the document being accessible to a set of users of the document management system; (See Christiansen Abstract in the context of Fig. 1, esp. #114, Fig. 3 and Fig. 6 teaching a system for the association of comments and document portions, and noting that a text span may be an entire document.  See also paragraphs [0023]-[0025] discussing a group of collaborative annotators.  And, Fig. 1 showing an exemplary computing environment for such a system.) identifying an author of the comment, the author being a first user in the set of users; (See Christiansen See, for example, paragraphs [0023]-[0025] teaching that at least one user may be an author of annotations, and the creation of access rights for groups of users.)
Although Christiansen teaches the ability to define level of access (see, for example, [0048]), filtering annotations ([0080]-[0081]) and the toggling of user/group annotations ([0066] and [0071]), Christiansen does not explicitly teach the remaining limitations as claimed.  Bays, though, teaches responsive to receiving a request to access the document from a user in the set of users, determining whether the requesting user is a first user; responsive to determining that the requesting user is the first user, providing the document for display to the requesting user such that the comment is visible to the requesting user;  and responsive to determining that the requesting user is not the first user, providing the document for display to the requesting user such that the comment is not visible to the requesting user if the requesting user is not the first user. (See Bays col. 3 lines 25-29 discussing that annotations may be filtered to hide information, in the context of col. 4 lines 1-17 teaching that filter characteristics include “the author”.  E.g., the passages describe retrieving “relevant” information to a user’s “context”, hiding information a user is unauthorized to see [suggesting that the user didn’t supply that information], and supplying annotations with particular characteristics, such as having a particular author.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Bays for the benefit of Christiansen, because to do so provided a system designer with options for implementing a system to enhance the management (e.g., query-ability and semantic interpretation) of annotations, as taught by Bays in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of annotations for electronic data.  


Regarding claim 2:  Christiansen teaches wherein the document is associated with a plurality of comments, each of the comments authored by a user, and wherein the set of users comprises each of the users who authored at least one comment associated with the document.  (See Christiansen Fig. 3 and [0023] teaching that multiple users may annotate a document, it being noted that the 

Regarding claim 3:  Christiansen teaches wherein the document is associated with a plurality of comments, at least one of the comments including one or more user primitives identifying one or more users, and wherein the set of users comprises each of the users identified by a user primitive in one of the comments associated with the document.  (See Christiansen Fig. 6, esp. #620, showing a pre-defined icon in the annotation text for associating a specific user with the text, in the context of paragraphs [0068]-[0069] teaching an annotation thread including other users.)  

Regarding claim 5:  Christiansen teaches wherein the selected text span overlaps a text portion that was authored by a second user, the second user different from the first user, (See Christiansen [0092]-[0093] in the context of [0096] teaching that any area in a document may be annotated by any author.)  
Although Christiansen teaches the ability to define level of access (see, for example, [0048]), filtering annotations ([0080]-[0081]) and the toggling of user/group annotations ([0066] and [0071]), Christiansen does not explicitly teach the remaining limitations as claimed.  Bays, though, teaches and wherein the comment is not visible to the second user. (See Bays col. 3 lines 25-29 discussing that annotations may be filtered to hide information, in the context of col. 4 lines 1-17 teaching that filter characteristics include “the author”.)

Regarding claim 6:  Christiansen teaches wherein the comment is part of a thread comprising a plurality of comments.  (See Christiansen [0068]-[0069] teaching the use of a thread of comments.)  

Regarding claim 7:  Christiansen teaches wherein the thread specifies an audience for the plurality of comments, the audience including a user identifier for the first user.  (See Christiansen [0068]-[0069] teaching the use of a thread of comments and use of user identifiers for Allan, Bob and Callie.)  


Claims 9-11 are substantially similar to claims 1-3, respectively, and therefore likewise rejected.  

Claims 13-15 are substantially similar to claims 5-7, respectively, and therefore likewise rejected.  

Claims 17-19 are substantially similar to claims 1-3, respectively, and therefore likewise rejected.  

Claim 20 is substantially similar to claim 5, and therefore likewise rejected.  


Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Christiansen et al (US Patent Application Publication No. 2014/0310305, hereafter referred to as “Christiansen”) in view of Bays et al (US Patent No. 6,519,603, hereafter referred to as “Bays”) and Schneiderman et al (US Patent Application Publication No. 2014/0188997, hereafter referred to as “Schneiderman”).  

Regarding claim 4:  Christiansen in view of Bays does not explicitly teach the remaining limitations as claimed.  Schneiderman, though, teaches wherein the document comprises a plurality of text portions, each text portion authored by a user, and wherein the set of users comprises each of the users who authored at least one text portion in the document. (See Schneiderman [0068]-[0069] discussing the use of co-authors and document portions.  Also see Schneiderman Abstract, [0069]-[0070] and [0075] in the context of [0096] teaching the sending of a notification and a link to one or more users regarding the commentary and annotated media, the particular user/users chosen for notification having been an obvious variant to one skilled in the art at the time of Applicants’ subject matter.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Schneiderman for the benefit of Christiansen in view of Bays, because to do so provided a designer with options for implementing a system that encouraged / facilitated collaborative conversations among co-authors/users, as taught by Schneiderman in paragraphs [0067]-[0069].  These references were all applicable to the same field of endeavor, i.e., management of annotations for electronic data.  


Regarding claim 8:  Christiansen in view of Bays does not explicitly teach the remaining limitations as claimed.  Schneiderman, though, teaches further comprising: responsive to identifying the first user as the author of the comment, transmitting a notification message to the first user, the notification message including a link to access the document and the comment in the document management system. (See Schneiderman Abstract, [0069]-[0070] and [0075] in the context of [0096] teaching the sending of a notification and a link to one or more users regarding the commentary and annotated media, the particular user/users chosen for notification having been an obvious variant to one skilled in the art at the time of Applicants’ subject matter.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Schneiderman for the benefit of Christiansen in view of Bays, because to do so provided a designer with options for implementing a system that encouraged / facilitated collaborative conversations among co-authors/users, as taught by Schneiderman in paragraphs [0067]-[0069].  These references were all applicable to the same field of endeavor, i.e., management of annotations for electronic data.  


Claims 12 and 16 are substantially similar to claims 4 and 8, respectively, and therefore likewise rejected.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




March 5, 2021